Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 2, 2015

                                      No. 04-15-00005-CV

                   IN THE ESTATE OF JACK HIROMI IKENAGA SR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding

                                         ORDER
        Appellee ACCC Holding Corporation’s brief was due on July 24, 2015. See TEX. R. APP.
P. 38.6(b). We granted an unopposed first motion for a forty-five day extension of time to file its
brief until September 8, 2015.
        On September 1, 2015, Appellee filed a second motion for an extension of time to file the
brief until September 23, 2015, for a total extension of sixty days.
      Appellee’s motion is GRANTED. Appellee must file its brief with this court by
September 23, 2015. See id. NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLEE’S BRIEF WILL BE GRANTED.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court